DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062)in view of Simko (US 4,197,890) further in view of Mayer (US 8,365,941).
Regarding claim 8, Pedersen (figs. 1-4) discloses a container 10 comprising: 
a hollow, flexible body 16, 18; 
a flexible neck 20 integrally and smoothly extending up from the flexible body at an upper portion of the body, the flexible neck 20 being of the same material as the body 16, 20, the neck 20 being foldable in a downward position toward the body; 
a first opening 25 at a distal end of the neck 20; 
a retainer 24 for holding the neck in the downward portion; and 
a base 14 (col. 3, lines 13-19).
Pedersen fails to disclose:
the base 14 discussed above being selectively openable and selectively provides access to an interior of the flexible body;
a cover body receiving the body of the container, the cover body defining an opening that selectively provides access to the base while the cover body surrounds the body of the container; 
a neck cover receiving and surrounding the at least a portion of the flexible neck, the neck cover extending from the cover body;
wherein an upper portion of the neck cover is selectively positionable to cover the first opening of the neck.
However, Simko teaches and insulating cover body 22 receiving the body of a container 20, the cover body defining an opening that selectively providing access to the base while the cover body surrounds the body of the container; 
a neck cover 80 receiving and surrounding the at least a portion of the neck of the bottle, the neck cover extending from the cover body 22;
wherein an upper portion of the neck cover is selectively positionable to cover a first opening of the neck (figs. 1 and 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the container of the modified Pedersen, a cover with a neck cover, as taught by Simko, for the predictable result of providing insulation.  
Further, Mayer teaches a bottle having a removable base 212 (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the base of the modified Pedersen, removable, for the predictable result of easily cleaning the container as taught by Mayer in col. 1, lines 30-32).
Regarding claim 10, Simko further teaches the cover body 22 further comprising a bottom portion 38 covering at least a portion of the bottom surface of the container, wherein the bottom portion 38 of the cover body is removably receivable from the cover body 22 (figs. 1 and 7) .  
Regarding claim 23, Pedersen (figs. 1-4) discloses a container 10 comprising: 
a body means 16, 18 for holding material, the body means 16, 18 having a base 14; 
a flexible neck 20 extending integrally from an upper portion of the body means 16, 18, the neck 20 being foldable in a downward position toward the body means 16, 18; 
a means 28 for selectively permitting the material to exit through a first opening 25 at a distal end of the neck, while the neck is unfolded away from the body and the means for selectively permitting remains coupled the neck;
a means 24 for retaining the neck in the downward position. 
Pedersen fails to disclose:
the means 28 for selectively permitting the material to exit through a first opening 25 at a distal end of the neck, while the means for selectively permitting remains coupled the neck;
a means for receiving the body of the container; and 
a means for covering the first opening of the neck.  
Simko teaches a means 22 for receiving the body of a container 20; and 
a means 80 for covering the first opening of the neck (figs. 1 and 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the container of the modified Pedersen, a cover with a neck cover, as taught by Simko, for the predictable result of providing insulation.  
Further, Mayer teaches a bottle having a means 312 for selectively permitting the material to exit through a first opening 316 at a distal end of a neck, while the means for selectively permitting remains coupled the neck (fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the means 28 of the modified Pedersen, a nozzle, as taught by Mayer, for the predictable result of keeping the means 22 on the neck at all times to prevent loss of the means 22.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062)in view of Simko (US 4,197,890) further in view of Mayer (US 8,365,941) as applied to claim 8 above, further in view of Rossbach (US 5,273,172).
Regarding claim 9, Simko further teaches the neck cover 80 extending beyond the neck and first opening of the neck (figs. 5-6). However, the modified Pedersen fails to disclose the neck cover 80 (of Simko) retaining the neck of the container in a folded position.  
However, Rossbach teaches at the time the invention was filed, it was well known to retain a foldable portion 12 of a container in a folded position using a neck cover 16 (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have retained the neck of the modified Pedersen, in a folded position, with the neck cover, for the predictable result of preventing accidental spilling.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062)in view of Simko (US 4,197,890) further in view of Mayer (US 8,365,941) as applied to claim 8 above, further in view of Evans (US 4,802,602).
Regarding claim 11, the modified Pedersen discloses all elements of the claimed invention as applied to claim 8 above, but fails to disclose the neck cover further comprising a flap with a proximal end and distal end, the flap extending beyond the opening of the neck at the distal end.  
However, Evans teaches a cover having a flap 22 (figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the neck cover of the modified Pedersen, a flap, as taught by Evans, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).

Claims 12, 16, 18, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062)in view of Simko (US 4,197,890) further in view of Gu (US 5,188,283).
Regarding claim 12, Pedersen (figs. 1-4) discloses a container assembly, the container assembly comprising: a container comprising: 
a hollow, flexible body16, 18; 
a flexible neck 20 extending integrally from at-one end of the body, the neck being foldable toward the body; 
a first opening 25 at a distal end of the neck; 
a retainer 24 for holding the neck in the folded position; 
and
a base 14 (col. 3, lines 13-19).
Pedersen fails to disclose:
a cover coupled with the container, the cover comprising: 
a cover body receiving the body of the container; 
a neck cover receiving at least a portion of the flexible neck of the container; 
wherein the neck cover includes an extended portion to cover the first opening of the neck while the neck is folded toward the body, the neck cover preventing covering the first opening of the neck while the neck is in a drink-ready configuration and unfolded away from the body.  
Simko teaches and insulating cover comprising a cover body 22 receiving the body of a container 20; 
a neck cover 80 receiving at least a portion of the neck of the bottle;
wherein the neck cover 80 includes an extended portion to cover the first opening of the neck (figs. 1 and 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the container of the modified Pedersen, a cover with a neck cover, as taught by Simko, for the predictable result of providing insulation.  
Regarding the extended portion covering the first opening of the neck while the neck is folded toward the body, the neck cover preventing covering the first opening of the neck while the neck is in a drink-ready configuration and unfolded away from the body, Gu teaches a flexible neck 18 having a neck cover 16 for covering the neck when the neck is in a folded position (figs. 1-1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the neck cover of the modified Pedersen, capable of closing the first opening while the neck is folded down, for the predictable result of prevention the neck from being damaged as taught by Gu in col. 1, lines 31-33. 
Regarding claim 13, Petersen further discloses the flexible neck 20 has a narrower cross section than the cross-section of the body 16, 18 (fig. 2).
Regarding claim 15, Petersen further discloses the neck 20 extends integrally from the body and is more pliable than the body (fig. 2).
Regarding claim 16, Petersen further discloses a mouthpiece 28 mountable to the first opening of the neck 20 (fig. 1).
Regarding claim 18, Simko further teaches the cover body 22 further comprising a bottom portion 38 to cover at least a portion of the bottom surface of the container, wherein the bottom portion 38 being removably receivable from the cover body 22 (figs. 1 and 7) .  
Regarding claim 29, the modified Petersen discloses the cover having a retainer that selectively retains the extended portion while the extended portion covers the first opening of the neck while the neck is folded toward the body, the extended portion having a length that permits covering the first opening while the retainer retains the extended portion while the neck is folded toward the body, the length of the extended portion preventing covering the first opening while the retainer retains the extended portion while the neck is in the drink-ready confirmation and unfolded away from the body.  (fig. 1 of Gu).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062)in view of Simko (US 4,197,890) further in view of Gu (US 5,188,283) as applied to claim12 above, further in view of Mayer (US 8,365,941).
Regarding claim 14, the modified Pedersen discloses all elements of the claimed invention as applied to claim 12 above, but fails to disclose the container having a second opening at the bottom surface, and the base being removably receivable with the second opening.  
However, Mayer teaches a bottle having a removable base 212 (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the base of the modified Pedersen, removable, for the predictable result of easily cleaning the container as taught by Mayer in col. 1, lines 30-32).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062)in view of Simko (US 4,197,890) further in view of Gu (US 5,188,283) as applied to claim12 above further in view of Rossbach (US 5,273,172).
Regarding claim 17, Simko further teaches the neck cover 80 extending beyond the neck and first opening of the neck (figs. 5-6). However, the modified Pedersen fails to disclose the neck cover 80 (of Simko) retaining the neck of the container in a folded position.  
However, Rossbach teaches at the time the invention was filed, it was well known to retain a foldable portion 12 of a container in a folded position using a neck cover 16 (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have retained the neck of the modified Pedersen, in a folded position, with the neck cover, for the predictable result of preventing accidental spilling.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Simko (US 4,197,890) further in view of Mayer (US 8,365,941) as applied to claim 23 above, further in view Hundley (US 2007/0017924).
Regarding claim 26, the modified Pedersen discloses all elements of the claimed invention as applied to claim 23 above, but fails to disclose the means for retaining includes a magnet, and the means for covering includes the means for retaining.  
However, Hundley teaches that at the time the invention was filed, it was well known to use magnets 28 to keep bottle covers closed ( fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have used magnets to keep the cover of the modified Pedersen, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Simko (US 4,197,890) further in view of Gu (US 5,188,283) as applied to claims12 and 29 above, further in view of Lin (US 5,346,081).
Regarding claims 28 and 30, the modified Pedersen discloses all elements of the claimed invention as applied to claims 12 and 29 respectively, but fails to disclose the neck cover has a bias element that biases the neck cover to an open, uncovered configuration that provides drink-access to the neck.  
However, Lin teaches a resilient member being resiliently bent and biased to a tendency to uplift a cover member (col. 2, lines 21-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have biased the neck cover to an open position, as taught by Lin, for the predictable result of easily opening the cover and accessing the opening of the container.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062)in view of Simko (US 4,197,890) further in view of Gu (US 5,188,283) as applied to claim 12 above, further in view of Mayer (US 8,365,941).
Regarding claim 31, Simko further teaches the cover body defining an opening that selectively provides access to the base while the cover body surrounds the body of the container (fig. 1).
However, the modified Pedersen fails to disclose the base being selectively openable and selectively provides access to an interior of the flexible body.
Mayer teaches a bottle having a removable base 212 (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the base of the modified Pedersen, removable, for the predictable result of easily cleaning the container as taught by Mayer in col. 1, lines 30-32).
Regarding claim 32 and 33, the modified Pedersen discloses all elements of the claimed invention except for a valve in a mouthpiece portion of the flexible neck, the valve selectively permitting material to exit through the neck while the neck is in a drink-ready configuration and unfolded away from the body.  
However, Mayer further teaches a bottle having a means 312 for selectively permitting the material to exit through a first opening 316 at a distal end of a neck, while the means for selectively permitting remains coupled the neck (fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the means 28 of the modified Pedersen, a nozzle, as taught by Mayer, for the predictable result of keeping the means 22 on the neck at all times to prevent loss of the means 22.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062)in view of Simko (US 4,197,890), Gu (US 5,188,283) and Rossbach (US 5,273,172) as applied to claim 17 above, further in view of Hundley (US 2007/0017924).
Regarding claim 27, the modified Pedersen discloses all elements of the claimed invention as applied to claim 17 above, but fails to disclose the cover including a magnet configured to hold the neck in the folded position. 
However, Hundley teaches that at the time the invention was filed, it was well known to use magnets 28 to keep bottle covers closed ( fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have used magnets to keep the cover of the modified Pedersen, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735